tcmemo_2012_249 united_states tax_court ronald moore and debra j clayton-moore petitioners v commissioner of internal revenue respondent docket no filed date ronald moore and debra j clayton-moore pro sese richard j hassebrock robert d kaiser and louis h hill for respondent memorandum findings_of_fact and opinion cohen judge respondent determined a deficiency of dollar_figure in petitioners’ federal_income_tax for and a penalty of dollar_figure under sec_6662 respondent conceded at trial that petitioners are not liable for the penalty the issue for decision is whether petitioners are liable for tax on the full amount of debra clayton-moore’s social_security disability benefits before offset for worker’s compensation payments that reduced the actual amount of social_security payments received all section references are to the internal_revenue_code in effect for the year in issue findings_of_fact petitioners resided in ohio at the time they filed their petition during debra clayton-moore petitioner received social_security disability benefits and ohio worker’s compensation benefits as reported to the internal_revenue_service by the social_security administration petitioner’s disability benefits for were dollar_figure of which dollar_figure was paid_by check dollar_figure was deducted for medicare part b premiums and dollar_figure was offset for worker’s compensation petitioners filed a joint federal_income_tax return for petitioners reported only dollar_figure in social_security_benefits on that return respondent determined that the full amount of dollar_figure should have been reported of which is taxable and made computational adjustments as a result of increasing petitioners’ gross_income the taxable_amount of petitioner’s social_security disability benefits for was an issue in a prior case at docket no which was resolved by a stipulated decision without an opinion of the court on the merits of the parties’ positions opinion petitioners contend that including the amount of petitioner’s ohio worker’s compensation benefits in their taxable social_security disability benefits is unfair because worker’s compensation benefits are otherwise not taxable see sec_104 thus they excluded the amount_paid by ohio from the social_security_benefits reported on their return for they have not explained why they also excluded the medicare premiums from the total benefits reported by the social_security administration and they do not contest that adjustment or any other aspects of the computation of the deficiency sec_86 provides for the inclusion of social_security_benefits in gross_income and defines such benefits as any amount received by the taxpayer by reason of entitlement to a monthly benefit under the social_security act sec_86 sec_86 provides for purposes of this section if by reason of sec_224 of the social_security act or by reason of sec_3 of the railroad retirement act of any social_security_benefit is reduced by reason of the receipt of a benefit under a workmen’s compensation act the term social_security_benefit includes that portion of such benefit received under the workmen’s compensation act which equals such reduction thus taxable social_security_benefits include the amount of the worker’s compensation payments to the extent that they reduce or offset the total social_security_benefits to which the recipient is entitled such offsets do not reduce the taxable_amount of social_security_benefits even though they have not been paid to taxpayers by the social_security administration see mikalonis v commissioner tcmemo_2000_281 willis v commissioner tcmemo_1997_290 see also h_r rept no pincite u s c c a n indicating that congress specifically anticipated this result including amounts received through a state worker’s compensation program in taxable social_security income is consistent with including social_security disability benefits as taxable under sec_86 see seaver v commissioner tcmemo_2009_270 thomas v commissioner tcmemo_2001_120 the statute simply does not allow worker’s compensation benefits paid_by a state and that offset social_security_benefits to be excluded from the taxable_amount of social_security_benefits petitioners contend that a different result was suggested by the judge in their prior case that case was settled and no opinion on the merits was issued any comments made before the case was resolved would at most be relevant to petitioners’ defense to the sec_6662 penalty which respondent has conceded for the reasons herein stated decision will be entered for respondent as to the deficiency and for petitioners as to the sec_6662 penalty
